DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment/remarks of 09/10/2021.

By the amendment of 09/10/2021, claims 1, 2, 7, 12, 17-18 and 20 have been amended. Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant argues (Remarks pages 9-10), regarding the provisional double patenting rejections of claims 1, 7 and 17 over claim 4 of U.S. Patent Application No. 16/874,629, that the instant claims, by requiring user approval to share user browsing data for a specific user, is patently distinct from claim 4 of 16/874,629.  The Examiner respectfully disagrees.
Claim 4 of 16/874,629 (including limitations of parent claim 1), does require user approval for sharing user browsing data for a specific user with a data aggregator (“the graphical UI presenting a plurality of data categories and corresponding UI elements to receive input indicating whether the user allows or prevents use of the user data by the third party data consumers for individual ones of the plurality of data categories” [..] “receiving the input indicating that the user allows the use of the user data for a particular data category of the plurality of data categories” [..] “exposing, to the third party data consumers via an application programming interface (API), use of the user data set”).  The argument is not persuasive and the rejections of claims 1 and 17 are maintained.  Instant claim 7 has been amended and is no longer rejected by claim 4 of 16/874,629.

Applicant argues (Remarks pages 10-12), regarding the 35 USC 102 rejection of claim 1 by Singh, that the sliding bar UI of Singh does not identify to the user the identity of the party receiving the user data nor does the UI control which categories of web data are to be shared with a third party.  The Examiner respectfully disagrees.
Claim 1 requires a GUI that presents a plurality of categories of web sites.  Singh discloses a GUI screen (Fig. 5) that presents at least 3 categories of information privacy preferences, Low, Medium and High.  These preferences are predetermined by the user in the GUI and correspond to the amount of information a user wishes to share with a data aggregator (col 6 lines 55-63).  Singh discloses that a Medium on the slider bar will restrict the amount of data shared to a third party related to travel sites, a category of website, but not the amount of data collected from banking sites, another category of website (col 7 lines 39-44). That is, the user of Singh is presented with a plurality of category of website to input a preference for allowing or preventing sharing of data by category of website with a data aggregator. As claim 1 requires only a broad presentation of the plurality of categories, this interpretation of Singh is not precluded by the limitation of claim 1.
Similarly, claim 1 requires only a broad presentation of “an identity of the data aggregator and an incentive for the user to share”.  As discussed above, Singh discloses a GUI screen for receiving user privacy preferences (col 6 lines 55-63).  Of note, Singh discloses: “a user privacy preference that indicates an amount of activity information that the user is willing to share with the third party in response to a reward, a value of the reward related to a degree of the user privacy preference, step 301.”  Singh discloses that the reward indications are presented to the user (col 6 lines 13-16).  Further, Singh discloses presenting the user with the privacy preferences and the value of the associated rewards (col 7 lines 13-20).  The presentation of a reward to be rewarded by a third party of Singh does present a broad identity of the third party to the user.  As claim 1 requires only a broad presentation of an “identity” and “incentive” with no specific details on the presentation, this interpretation of Singh is not precluded by the limitations of claim 1.

Applicant argues (Remarks pages 12-13), regarding the 35 USC 102 rejection of claim 7 by Singh, that Singh fails to disclose that the identities of a plurality of data aggregators are presented to a user so the user can provide input indicating that the user allows sharing of the user browsing data with a data aggregator of the plurality of data aggregators.  In light of the amendment to claim 7, the Examiner agrees and the corresponding 35 USC 102 rejection has been withdrawn.  However, new grounds for rejection are presented below.

Applicant argues (Remarks pages 13-14), regarding the 35 USC 102 rejection of claim 17 by Singh, that Singh’s disclosure of sensitivity scores fails to discloses user input that indicates personal information can be shared to supplement the user browsing data.  The Examiner respectfully disagrees. 
Claim 17 states: “receive input indicating whether the user allows or prevents sharing of the user browsing data and personal information to supplement the user browsing data with a data aggregator”.  As established in the response to arguments regarding claim 1 above, the user does input an indication user allowing or preventing sharing of the user browsing data with an identified data aggregator.  Singh’s method also takes into account sensitive information the user may or may not want to include (col 5 lines 1-15), such as information that may be used in financial identity theft.  This information is combined with the privacy settings “reflects a corpus of information that a user of the client device 101a, 101b, or 101c is willing to send to a third party collector” (col 5 lines 25-29).  Information that may be used in identity theft or financial fraud is personal information about the user.  As broadly claimed, this interpretation anticipates the “personal information to supplement” of claim 17.  The argument is not persuasive and the rejection of claim 17 by Singh is maintained.

Applicant argues (Remarks pages 14-15), regarding the 35 USC 102 rejection of claim 4 by Singh, that Singh merely discloses examples of rewards and how rewards can be delivered and/or displayed to the user and does not anticipate the notification step of claim 4. The Examiner respectfully disagrees. 
Claim 4 requires broadly notifying the user that the data is being shared with the aggregator while the user browses a website in the selected category of websites.  Singh discloses presenting a reward to a user in the user’s web browser and that the reward alerts the user that data is being shared with the third party (col 5 lines 65-67, col 6 lines 1, lines 12-16). That is, the user is notified that the data is being shared with the aggregator as the user browses in the web browser.  Singh’s web browsing method already accounts for browsing ones of the selected category of website to yield this reward (col 4 lines 34-36, Fig. 1).  The user is notified that the data is being shared with the third party by the sharing of the reward of the third party. The argument is not persuasive and the rejection of claim 4 is maintained.

Applicant’s argument (Remarks page 15), regarding the 35 USC 102 rejection of claim 9 by Singh, is moot as the rejection of parent claim 7 by Singh has been withdrawn and Singh is no longer relied on to teach certain features of the combination.  However, new grounds for rejection are presented below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/874,629. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of 16/874,629 anticipate each and every limitation of instant claims 1 and 17 as follows:
Instant claim 1 (claim 17 17 recites similar subject matter)
Claim 4 of 16/874,629 (including limitations of base claim 1)
A method for an entity to transparently share user browsing data with a data aggregator, comprising:
A method for an entity to transparently collect and store user data for secure use by third party data consumers, comprising:
causing display of a graphical user interface (UI) that presents a plurality of categories of web sites and corresponding functionality to receive input indicating whether the user allows or prevents sharing of the user browsing data for each of the plurality of categories of web sites with the data aggregator,
causing a graphical user interface (UI) to be displayed, the graphical UI presenting a plurality of data categories and corresponding UI elements to receive input indicating whether the user allows or prevents use of the user data by the third party data consumers for individual ones of the plurality of data categories;
wherein the graphical UI further presents an identity of the data aggregator and an incentive for the user to share the user browsing data with the data aggregator;
(claim 4) offering an incentive, in the graphical UI, for the user to allow the use of the user data by the third party data consumers;
receiving the input indicating that the user allows the sharing of the user browsing data for a particular category of web sites, of the plurality of categories of web sites, with the data aggregator;
receiving the input indicating that the user allows the use of the user data for a particular data category of the plurality of data categories;
collecting, by the browsing component, the user browsing data based on interactions with a plurality of web sites that belong to the particular category of web sites; 

collecting, by one or more processing units, the user data via the use of one or more services hosted by the entity; storing, in a database, at least a portion of the user data with other user data collected for the particular data category thereby creating a user data set for the particular data category;
sharing the user browsing data with the data aggregator based at least in part on the input; and 

exposing, to the third party data consumers via an application programming interface (API), use of the user data set;
enabling the incentive to be provided to the user.  
(claim 4) and providing the incentive to the user based at least in part on the input indicating that the user allows the use of the user data for the particular data category.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US 8,612,891 filed 02/16/2010 and published 12/17/2013, previously presented).

Regarding claim 1, Singh discloses a method for an entity to transparently share user browsing data with a data aggregator (col 2 lines 31-51: collecting user browsing data and privately sharing the data with third parties), comprising:
determining, by one or more processing units, that a user has initiated use of a browsing component (col 6 lines 21-26: browsing/searching on a search engine); 
causing display of a graphical user interface (UI) that presents a plurality of categories of web sites and corresponding functionality to receive input indicating whether the user allows or prevents (Fig. 5, col 7 lines 22-44: slider indicates categories of web sites divided by privacy settings, ex. Low allows sharing information from travel and banking sites but Medium allows sharing of interactions from travel websites but not banking websites) sharing of the user browsing data for each of the plurality of categories of web sites with the data aggregator (col 7 lines 34-44), wherein the graphical UI further presents an identity of the data aggregator and an incentive for the user to share the user browsing data with the data aggregator (col 6 lines 55-63: UI further includes presentation of reward information with data aggregator, col 7 lines 13-20: presenting plurality of privacy preferences and value of rewards associated therewith); 
receiving the input indicating that the user allows the sharing of the user browsing data for a particular category of web sites, of the plurality of categories of web sites, with the data aggregator (Fig. 5, col 7 lines 22-44); 
collecting, by the browsing component, the user browsing data based on interactions with a plurality of web sites that belong to the particular category of web sites (col 7 lines 4-8: collecting interaction data, col 5 lines 16-29: filtered by preference selection); 
sharing the user browsing data with the data aggregator based at least in part on the input (col 7 lines 9-10: sending interaction data); and 
enabling the incentive to be provided to the user (col 7 lines 10-12: providing reward to user).  
Regarding claim 3, Singh discloses the method of claim 1, wherein the graphical UI is displayed based on selection of a pop up notification displayed at an onset of a browsing experience (col 4 lines 4-14, 24-25).  

Regarding claim 4, Singh discloses the method of claim 1, further comprising notifying the user that the user browsing data is being shared with the data aggregator while the user browses individual ones of the plurality of web sites that belong to the particular category of web sites (col 5 lines 65-67, col 6 lines 1, lines 12-16).  

Regarding claim 5, Singh discloses the method of claim 1, wherein the incentive is offered by the data aggregator (col 3 lines 13-27, col 5 lines 50-67).  

Regarding claim 6, Singh discloses the method of claim 1, wherein provision of the incentive is enabled via a user account registered for the browsing component (col 4 lines 4-24).

Regarding claim 17, claim 17 recites limitations similar to claim 1 and is similarly rejected. Further, Singh discloses supplementing the user browsing data with personal information (col 5 lines 1-15, 25-30).

Regarding claim 18, Singh discloses the computer readable storage medium of claim 17, wherein the personal information comprises an age of the user, a gender of the user, an ethnicity of the user, a profession of the user, or an income of the user (col 5 lines 1-6: identity theft financial information).

Regarding claim 19, claim 19 recites limitations similar to claim 4 and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Meyer et al. (US 2011/0173071 filed 12/17/2010 and published 07/14/2011, from Applicant’s IDS, hereafter “Meyer”).

Regarding claim 2, Singh discloses the method for entity to transparently share user browsing data with an identified data aggregator as in claim 1. While Singh further discloses different third parties offering different corresponding incentives to the user (col 4 lines 15-22, col 5 lines 51-55, col 6 lines 3-7, col 7 lines 55-58), Singh fails to disclose wherein the user selects the identified data aggregator from a presentation of multiple different identified data aggregators. Meyer discloses a method for monitoring and incentivizing digital advertising for users (¶9-12).  In particular, Meyer discloses providing a user with an expanded GUI for accepting user preferences regarding privacy of data, in particular for selecting from plural presented different data aggregators for sharing information (Fig. 6, Fig. 6A, Fig. 7, ¶95).  Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Singh and Meyer before them before the effective filing of the instant invention to expand a user privacy preference selection GUI, such as that of Singh, to include selection of a data aggregator from plural presented data aggregators, as suggested by Meyer. One would have been motivated to make this expansion in order to provide users with more information and autonomy over how their user data is shared, thereby increasing compliance of data aggregators with advertising guidelines and practices, as suggested by Meyer (¶7-8, ¶9, ¶12, ¶95). 

Regarding claim 7, Singh discloses a system for an entity to transparently share user browsing data (col 2 lines 31-51: collecting user browsing data and privately sharing the data with third parties), comprising:
one or more processing units; and
computer-readable storage media storing instructions that, when executed by the one or more processing units, cause the system to perform operations comprising:
determining that a user has initiated use of a browsing component (col 6 lines 21-26: browsing/searching on a search engine); 
causing display of a graphical user interface (UI) that presents a plurality of data categories of a data aggregator and corresponding functionality to receive input indicating whether the user allows or prevents (Fig. 5, col 7 lines 22-44: slider indicates categories of web sites divided by privacy settings, ex. Low allows sharing information from travel and banking sites but Medium allows sharing of interactions from travel websites but not banking websites) sharing of the user browsing data associated with the plurality of data categories with the data aggregator (col 7 lines 34-44), wherein the graphical UI further presents an identity of the data aggregator and an incentive for the user to share the user browsing data with the data aggregator (col 6 lines 55-63: UI further includes presentation of reward information with data aggregator, col 7 lines 13-20: presenting plurality of privacy preferences and value of rewards associated therewith); 
receiving the input indicating that the user allows the sharing of the user browsing data with the data aggregator (Fig. 5, col 7 lines 22-44); 
collecting, by the browsing component, the user browsing data based on interactions with a plurality of web sites (col 7 lines 4-8: collecting interaction data, col 5 lines 16-29: filtered by preference selection); 
sharing the user browsing data with the data aggregator based at least in part on the input (col 7 lines 9-10: sending interaction data); and 
enabling the incentive to be provided to the user (col 7 lines 10-12: providing reward to user).  
While Singh further discloses different third parties offering different corresponding incentives to the user (col 4 lines 15-22, col 5 lines 51-55, col 6 lines 3-7, col 7 lines 55-58), Singh fails to disclose wherein the user selects the data aggregator from a presentation of multiple identified data aggregators and corresponding rewards. Meyer discloses a method for monitoring and incentivizing digital advertising for users (¶9-12).  In particular, Meyer discloses providing a user with an expanded GUI for accepting user preferences regarding privacy of data, in particular for selecting from plural presented different data aggregators for sharing information (Fig. 6, Fig. 6A, Fig. 7, ¶95).  Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Singh and Meyer before them before the effective filing of the instant invention to expand a user privacy preference selection GUI, such as that of Singh, to include selection of a data aggregator from plural presented data aggregators, as suggested by Meyer, yielding the particular result of causing display of a plurality of identified data aggregators and their corresponding rewards for selection of allowing the sharing of user browsing data with the selected data aggregator. One would have been motivated to make this expansion in order to provide users with more information and autonomy over how their user data is shared, thereby increasing compliance of data aggregators with advertising guidelines and practices, as suggested by Meyer (¶7-8, ¶9, ¶12, ¶95).
Regarding claim 8, Singh and Meyer disclose the system of claim 7, and Singh further discloses wherein: 
the graphical user interface (UI) that presents a plurality of categories of web sites and corresponding functionality to receive input indicating whether the user allows or prevents (Fig. 5, col 7 lines 22-44: slider indicates categories of web sites divided by privacy settings, ex. Low allows sharing information from travel and banking sites but Medium allows sharing of interactions from travel websites but not banking websites) sharing of the user browsing data for each of the plurality of categories of web sites with the data aggregator (col 7 lines 34-44); and
the input indicates that the user allows the sharing of the user browsing data for a particular category of web sites of the plurality of categories of web sites (Fig. 5, col 7 lines 22-44). 

Regarding claim 9, Singh and Meyer disclose the system of claim 7, and Meyer further discloses wherein: 
the graphical user interface (UI) that presents a plurality of web sites and corresponding functionality to receive input indicating whether the user allows or prevents sharing of the user browsing data for individual ones of web (¶78-79: whitelist/blacklist); and
the input indicates that the user allows the sharing of the user browsing data for a particular web site of the plurality of web sites (¶97, Table 2: URL whitelist iFrame). 

Regarding claim 10, Singh and Meyer disclose the system of claim 7, and Singh further discloses wherein the input indicate that the user allows the sharing of account information to supplement the user browsing data shared with the data aggregator (col 5 lines col 4 lines 10-25).

Regarding claim 11, Singh and Meyer disclose the system of claim 7, and Singh further discloses wherein the input indicate that the user allows the sharing of personal information to supplement the user browsing data shared with the data aggregator (col 5 lines 1-15).

Regarding claim 12, Singh and Meyer disclose the system of claim 7, and Singh further discloses wherein each of the plurality of data aggregators offers a corresponding incentive for the user to allow sharing of the user browsing data (col 4 lines 15-22, col 5 lines 51-55, col 6 lines 3-7, col 7 lines 55-58).

Regarding claim 13, Singh and Meyer disclose the system of claim 7, and Singh further discloses wherein the graphical UI is displayed based on selection of a pop up notification displayed at an onset of a browsing experience (col 4 lines 4-14, 24-25).

Regarding claim 14, Singh and Meyer disclose the system of claim 7, and Singh further discloses wherein the operations further comprise notifying the user that the user browsing data is being shared with the data aggregator while the user browses individual ones of the plurality of web sites (col 5 lines 65-67, col 6 lines 1, 12-16).

Regarding claim 15, Singh and Meyer disclose the system of claim 7, and Singh further discloses wherein the incentive is offered by the data aggregator (col 3 lines 13-27, col 5 lines 50-67).

Regarding claim 16, Singh and Meyer disclose the system of claim 7, and Singh further discloses wherein the incentive is enabled via a user account registered for the browsing component (col 4 lines 4-24).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179